Citation Nr: 0701375	
Decision Date: 01/18/07    Archive Date: 01/25/07

DOCKET NO.  03-19 389	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of 
left anterior cruciate ligament reconstruction, other than 
arthritis or superficial scar, currently rated as 10 percent 
disabling.  

2.  Entitlement to a higher initial evaluation than the 10 
percent currently assigned for arthritis of the left knee.  

3.  Entitlement to a higher initial evaluation than the 10 
percent currently assigned for superficial scar residuals of 
left anterior cruciate ligament reconstruction. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran had active service from October 1994 to November 
1997.

The appeal comes before the Board of Veterans' Appeals 
(Board) from a May 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
denying an increased evaluation from the 10 percent assigned 
for residuals of a left anterior cruciate ligament 
reconstruction, but granting secondary service connection for 
degenerative arthritis of the left knee and assigning a 
separate 10 percent evaluation for that disorder, and 
granting secondary service connection for superficial scar 
status post left anterior cruciate ligament reconstruction 
and assigning a 10 percent evaluation for that disorder.  The 
case has since come under the jurisdiction of the Phoenix, 
Arizona, RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In October 2006 the veteran submitted to the RO new medical 
evidence in support of his appealed claims.  That evidence 
was received at the Board in December 2006.  The veteran has 
not provided a waiver of initial RO review of this new 
evidence prior to appellate review by the Board.  No 
supplemental statement of the case (SSOC) as to the veteran's 
appealed claims has been issued since that new evidence was 
received.  An SSOC must be furnished to the appellant and his 
representative when additional pertinent evidence is received 
after a statement of the case or supplemental statement of 
the case has been issued.  38 C.F.R. § 19.31.

When evidence is received by the agency of original 
jurisdiction prior to transfer of the records to the Board 
after an appeal has been initiated, the evidence will be 
referred to the appropriate rating or authorization activity 
for review and disposition.  38 C.F.R. § 19.37.  Review of 
the record reflects that the case was transferred to the 
Board in October 2006, after the veteran's submission of the 
new evidence at the RO.  A review of the record does not show 
that the RO has considered the present issues in light of 
this new evidence.  Unless this procedural right is waived by 
the veteran, any additional evidence must be referred to the 
RO for review and preparation of an SSOC.  38 C.F.R. 
§§ 19.37, 20.1304(c).

As an ancillary matter the Board observes that, also in 
December 2006, the veteran submitted a request for a hearing 
before the Board, without specifying the type of Board 
hearing requested (whether before a Travel Board, via 
videoconference, or at Central Office).  The record reflects 
that the veteran twice previously in the course of this 
appeal scheduled, and then cancelled, an RO hearing.  Given 
the distance between the veteran's residence and the Board, 
it will be assumed at this time that, if he wishes to have a 
Board hearing, he wishes it to be conducted at the RO.  

In view of the foregoing, the case is REMANDED for the 
following action:

1.  The RO should readjudicate the remanded 
claims de novo, with consideration of the 
newly submitted evidence.  If the any of the 
benefits sought on appeal are not granted to 
the veteran's satisfaction, the veteran and 
his representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond.

2.  The RO should ascertain whether the 
veteran desires a hearing before an RO 
Decision Review Officer or a Travel Board or 
videoconference hearing before the Board, and 
schedule any hearing requested as the docket 
permits.  

Thereafter, the claim should be returned to the Board for 
further review, if otherwise in order.  No action is required 
of the veteran until he receives further notice. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).



